DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the electromagnetic  radiation" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 16 recites the limitation "the electromagnetic  radiation" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 6, 7, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Brown et al US Patent Application 9,196,940.
Brown et al discloses as  waveguide  mechanical phase adjuster comprising a  pair of dielectric rods 32 and 34 (i.e. a dielectric material); and adjustment mechanism (i.e. an actuator)  connected to the pair of dielectric rods ; and wherein: a first actuation of the at least one phase  adjuster by the  adjustment  mechanism moves the pair of dielectric  rods  towards  RF energy (i.e. an electromagnetic wave)  so that an interaction of the pair of  dielectric rods  with the RF signal causes a phase shift of the RF signal , and  a second actuation of the at least one phase shifter by the actuator moves them pair of  dielectric rods  away from the RF signal.  (column 3; lines 30-53 and column 4 ; line 61- column 5; line 17)  The method steps to the above apparatus are inherent (per claim 17) .
With regards to claim 6, the waveguide  mechanical phase adjuster  further comprising:  a waveguide 20 configured and dimensioned to guide the RF signal having a frequency in a range of 100 gigahertz (GHz) to 1000 terahertz (THz), wherein: the first actuation moves the pair  dielectric rods  into the waveguide, and the second actuation moves the pair  dielectric rods out of the waveguide.  (column  3; lines 18-21 and column  3; lines 35-54) 
   	With regards to claim 7, the waveguide comprises a hollow waveguide having a rectangular cross-section and a metal surface. (column 3; lines 18-21)  
  With regards to claim 11,  Brown et discloses a  spatial power combiner  comprising four free space radiating elements (i.e. a plurality of antennas)   122a -122d ; four mechanical phase adjuster 120a-120d comprising an adjustment  mechanism 36 ; a 
Allowable Subject Matter
Claims 2-5, 8-10, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kudrle et al US Patent Application  Publication 2002/0101300 “Transmission line  structures for use as phase shifter and switches”.
Xu US Patent 6,441,700 “ Phase shifter arrangement  having  relatively moveable  member with projections”.
Bertin et al US Patent  8,076,997“Continuously tunable waveguide  delay line having a displacement  perturbing member”. 
 Abdellatif et al US Patent Application Publication 2015/0372361 “ Phase shifter”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 9, 2022
/K.E.G/Examiner, Art Unit 2843

/Stephen E. Jones/Primary Examiner, Art Unit 2843